OPINION
By ROSS, J.
Our conclusion is, that this evidence is not sufficient to meet the required degree of proof in a criminal case, and that, therefore, the judgment must be reversed as being against the weight of the evidence.
As the case must be remanded to the Court of Common Pleas for a new trial, we call attention to the irregularity in the form of the indictment. In the first place, the statute under which the prosecution was had provides an offense where there' has been a theft of a motor vehicle, and the first count of the indictment should have read that the' accused did- steal a motor vehicle, to-wit: an automobile as appears in the second count of the indictment.
It is not necessary to allege value in either count of the indictment. -In fact the allegation of value in the first count of the indictment is confusing, tending to leave the impression that the first count is predicated upon the larceny section of the statutes, and not under §12619, GC,’ providing a penalty for the theft of a motor vehicle. . The indictment may be properly amended, to conform to the requirements herein 'indicated as applicable.
Judgment reversed, and the cause is remanded to the. Court of Common Pleas of Hamilton County, for a new trial.
HAMILTON, PJ, and MATTHEWS, J, concur. ....._